Citation Nr: 1106037	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased disability rating for 
spondylolisthesis, spondylolysis, disc bulging, and foraminal 
encroachment of L5-S1, currently evaluated as 40 percent 
disabling.

2. Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the age of 
18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to 
September 1970.  

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision (increased rating for back 
disability) and a February 2005 rating decision (entitlement to 
VA benefits based on helpless child) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In May 2008, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

These matters were previously before the Board in July 2008, when 
the Board denied the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  On July 21, 2008, the Board issued a decision as to the claim 
of entitlement to an increased disability rating for 
spondylolisthesis, spondylolysis, disc bulging, and foraminal 
encroachment of L5-S1, currently evaluated as 40 percent 
disabling, and entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support before attaining 
the age of 18.

2.  On July 14, the RO received evidence relevant to the issue of 
entitlement to helpless child benefits on the basis of permanent 
incapacity for self support before attaining the age of 18; 
however, the evidence was not associated with the claims file at 
the time the July 21, 2008 Board decision was issued.    

3.  On July 25, 2008, the RO was notified of evidence at a VA 
medical center relevant to the issue of entitlement to an 
increased disability rating for spondylolisthesis, spondylolysis, 
disc bulging, and foraminal encroachment of L5-S1, that had not 
been associated with the claims file at the time the July 21, 
2008 Board decision was issued.


CONCLUSION OF LAW

Vacatur of the July 21, 2008 Board decision addressing the issues 
of entitlement to an increased disability rating for 
spondylolisthesis, spondylolysis, disc bulging, and foraminal 
encroachment of L5-S1, currently evaluated as 40 percent 
disabling, and entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support before attaining 
the age of 18, is warranted.  38 U.S.C.A. § 7104(a)(West 2002); 
38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002);38 C.F.R. § 20.904 
(2010).

At the May 21, 2008 Board hearing, the Board agreed to hold open 
the record for 60 days to allow the Veteran to submit additional 
evidence.  On July 21, 2008, the Board denied the Veteran's 
claim.  Subsequently, the Board received notification that the RO 
had received additional evidence on July 14, 2008, in support of 
the issue of entitlement to helpless child benefits; this 
evidence was received by VA within the 60 days allowed by the 
Board.  

In addition, on July 25, 2008, the RO received additional 
evidence, in the form of a written statement by the Veteran, in 
support of the issue of entitlement to an increased rating for 
the Veteran's spine disability.  The Board notes that this 
written statement was received by VA outside of the 60 days 
extension.  However, the Veteran's written statement reflects 
that he had an appointment at a VA medical center (VAMC) on July 
14,, 2008 and had an MRI performed.  Federal records are 
considered part of the record on appeal since they are within 
VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Such records would, therefore, have been in 
possession of VA within the required 60 days from May 21, 2008.

Based on the foregoing, the Board finds that a vacatur of its 
July 21, 2008 decision is warranted.


ORDER

The July 21, 2008 Board decision addressing the issues of 
entitlement to an increased disability rating for 
spondylolisthesis, spondylolysis, disc bulging, and foraminal 
encroachment of L5-S1, currently evaluated as 40 percent 
disabling, and entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support before attaining 
the age of 18, is vacated.


REMAND

Spine

Historically, in March 2004 the Veteran filed a claim for an 
increased rating for his spine disability.  In June 2004, the RO 
denied the Veteran's claim.  In July 2008, the Board denied the 
Veteran's claim.  In July 2008, the Veteran submitted new 
evidence with a waiver of RO consideration; however, subsequent 
to that waiver, new clinical evidence was also received.  The RO 
considered the Veteran as filing a new claim for an increased 
rating in July 2008.  The RO considered evidence from May 2008 
through September 2008 when it denied the Veteran's "new" claim 
in November 2008.  The Board, in the decision above, vacates the 
Board's July 2008 decision; thus, the RO has not considered the 
May 2008 through September 2008 evidence in connection with the 
March 2004 claim.  The Veteran has not waived RO consideration of 
the evidence.  Therefore, a remand is warranted.

Helpless Child

The Veteran avers that his daughter, J.I., was permanently 
incapable of self-support before the age of 18.  The United 
States Court of Veterans Appeals (Court) has held that in cases 
such as this, the "focus of analysis must be on the [claimed 
helpless child's] condition at the time of his or her 18th 
birthday." Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimed helpless child's condition subsequent 
to his or her eighteenth birthday is not for consideration.  See 
also 38 U.S.C.A. § 101(4) (A) (ii); 38 C.F.R. §§ 3.57(a) (1), 
3.356 (2010).

The Board finds that a VA clinical opinion on the whether the 
Veteran's daughter, J.I., was permanently incapable of self-
support prior to reaching the age of 18, would be useful to the 
Board in adjudicating the claim.  The VA clinician should provide 
an opinion based on the evidence of record that pertains to 
J.I.'s disability status prior to age 18.  In addition, the 
clinician should reconcile his or her opinion with the opinion of 
Dr. K.S., dated in April 2010, and the opinion of Dr. A.M., dated 
in August 2009, which are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.   Request the appellant to identify all 
medical providers (VA and private) from whom he 
has received treatment for his spine disability 
and complete and return a provided VA Form 21-
4142, Authorization and Consent to Release 
Information, for the identified providers.  
After obtaining completed VA Forms 21-4142, the 
AOJ should attempt to obtain all identified 
pertinent private and VA medical records.  

2.  Request an appropriate VA clinician to 
provide an opinion as to whether the Veteran's 
daughter, J.I., was permanently incapable of 
self-support prior to reaching the age of 18.  
The VA clinician should provide an opinion 
based on the evidence of record that pertains 
to J.I.'s disability status prior to age 18.  
In addition, the clinician should reconcile his 
or her opinion with the opinion of Dr. K.S., 
dated in April 2010, and the opinion of Dr. 
A.M., dated in August 2009. 

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted, the 
RO should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


